              Case 1:19-cr-00904-RA Document 31 Filed 07/08/20 Page 1 of 1




                                                               Application granted. Mr. Jennings is permitted
                                                               to travel to Florida from August 14, 2020 to
                                                               August 16, 2020. Mr. Jennings' bail conditions
                                                               are modified to include mental health treatment
                                                               approved by his Pretrial Services Officer.
                                             July 7, 2020
                                                               SO ORDERED.
Via ECF
Honorable Ronnie Abrams
United States District Judge
Southern District of New York                                  _______________________
40 Foley Square                                                Ronnie Abrams, U.S.D.J.
New York, New York 10007                                       July 8, 2020

                      Re: United States v. Tiquan Reese and Malik Jennings, 19 Cr. 904(RA)

Dear Judge Abrams:

I represent defendant Malik Jennings in the above referenced action. As Your Honor may recall, Mr.
Jennings was accepted to, and is participating in, the Young Adult Opportunity Program. He would like
to visit family in Ft. Lauderdale, Florida for the weekend of August 14, 2020 through August 16, 2020.
I am therefore writing to request that his bail limits be amended to permit that travel. In addition, Mr.
Jennings would like to participate in mental health counseling under the auspices of Pretrial Services. I
understand from Pretrial Services Bolin that this would require that his bail terms be amended to include
a requirement of mental health counselling, as directed by Pretrial Services. I respectfully request that
Your Honor amend the terms of Mr. Jennings’ bail accordingly. I have discussed both requests with Ms.
Bolin and she has no objection.

                                     Respectfully submitted,

                                     s/ James R. DeVita

                                     James R. DeVita

cc:    Danielle M. Kudra, Esq., Assistant United States Attorney (Via ECF)
       Ariel Charlotte Werner, Esq. (Via ECF)
       Rena Bolin, United States Pretrial Services Officer (by email)
